Citation Nr: 9909817
Decision Date: 04/08/99	Archive Date: 06/24/99

DOCKET NO. 98-08910                 DATE APR 08, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to a temporary total rating of one year following the
implantation of a replacement pacemaker.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Stephen Higgs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in February 1997 by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky.

Although the RO addressed the veteran's claim of clear and
unmistakable error in the February 1997 decision, the Board finds
that there was not a final, binding decision. See 38 C.F.R.
3.105(a). The veteran's claim should have continued to have been
adjudicated as a claim for a temporary total evaluation under 39
C.F.R. 4.104, Diagnostic Code 7015, Note 2,, and not adjudicated
under the higher standard of a claim of clear and unmistakable
error.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained.

2. On January 28, 1997, the veteran underwent the implantation of
a replacement pacemaker for service-connected recurrent
bradycardia.

CONCLUSION OF LAW

The criteria for an award of a temporary total rating for the
implantation of a replacement pacemaker due to service-connected
recurrent bradycardia have been met.  1155, 5107(a) (West 1991); 38
C.F.R. 4.104, Diagnostic Code 7015, Note 2 (1997).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1989, the veteran was granted service connection for
a partial complex seizure disorder, and for recurrent bradycardia
(secondary to the seizure disorder) with post-operative pacemaker
implant.

On January 28, 1997, the veteran was admitted to a VA medical
center after he experienced irregular heart beats, chest pain, and
mild shortness of breath. Following examination, it was thought
that his pacemaker was misfiring, due to the end of the life of the
battery. During the surgery to revise the pacemaker, it was
determined that the pacemaker was malfunctioning; therefore, the
entire pacemaker was replaced. He tolerated the procedure well, and
was released from the hospital the following day.

In February 1997, the veteran submitted a claim for a temporary
one-year 100 percent rating, under 38 C.F.R. 4.104, Diagnostic Code
7015, Note 2 (1997), due to complete pacemaker replacement on
January 29, 1997, at the Nashville VA Medical Center.

In a rating decision dated in February 1997, the RO granted an
evaluation of 100 percent from January 28, 1997, through the end of
February 1997, based on surgical or other treatment necessitating
convalescence. In February 1997, the RO denied the one-year total
rating requested by the veteran.

In July 1997, the RO again denied entitlement to a 100 percent
rating for one year following the pacemaker implant. The RO
reasoned that the implantation of a pacemaker for other than a
complete auriculoventricular block will not always require the
assignment of a 100 percent evaluation for one year. The RO
asserted that reimplantation or replacement of a pacemaker due to
malfunction is a relatively uncomplicated procedure which does not
warrant the reassignment of a 100 percent evaluation.

3 - 

Analysis

Where a disability has already been service connected and there is
a claim for an increased rating, a mere allegation that the
disability has become more severe is sufficient to establish a well
grounded claim. See Caffrey v. Brown, 6 Vet. App. 377, 381(1994);
Proscelle v. Derwinski, 2 Vet.App 629, 632(1992). Accordingly, the
Board finds that the veteran's claim for an increased rating is
well grounded. 3 8 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.102
(1998). The Board is also satisfied that all relevant facts have
been properly and sufficiently developed to address the issue at
hand.

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities, which is based
on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. 38 U.S.C.A.
1155; 38 C.F.R. 4.1. If a veteran has an unlisted disability, it
will be rated under a disease or injury closely related by
functions affected, symptomatology, and anatomical location. 38
C.F.R. 4.20; see 38 C.F.R. 4.27 (providing specific means of
listing diagnostic code for unlisted disease or injury).

Where an increase in an existing disability rating based on
established entitlement to compensation is at issue, the present
level of disability is the primary concern. Francisco v. Brown, 7
Vet. App. 55, 58 (1994). If two evaluations are potentially
applicable, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating; otherwise, the lower rating will be assigned. 38
C.F.R. 4.7.

Pertinent regulations do not require that all cases show all
findings specified by the Rating Schedule, but that findings
sufficiently characteristic to identify the disease and the
resulting disability and above all, coordination of rating with
impairment of function will be expected in all cases. 38 C.F.R.
4.21. Therefore, the Board has considered the potential application
of various other provisions of the regulations governing VA
benefits, whether or not they were raised by the veteran, as well
as

- 4 - 

the entire history of the veteran's disability in reaching its
decision. Schaftath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's cardiac disability has been rated as analogous to an
auriculoventricular block with subsequent pacemaker implantation,
under 38 C.F.R. 4.104, Diagnostic Code 7015 (1997). Under Note 2 of
this Diagnostic Code, the 100 percent rating is assigned for 1 year
following implantation of permanent pacemaker. This grant will
commence after initial grant of the 1 month total rating assigned
under 4.30 following hospital discharge. 38 C.F.R. 4.104,
Diagnostic Code 7015, Note 2 (1997).

The Board notes that new regulations for rating cardiac
disabilities went into effect on January 12, 1998. See, e.g., 38
C.F.R. 4.104, Diagnostic Code 7015 (1998).

In the present case, the evidence reflects replacement of a
pacemaker. While the regulations in effect at that time did not
address replacement of pacemakers, this should not be construed so
as to preclude consideration of Note 2 in this situation. Rather,
the same procedures were executed in the pacemaker replacement as
would have been undertaken had this been an original placement. In
the Board's opinion, the veteran is entitled to a grant of a total
rating for a period of one year.

ORDER

Entitlement to a temporary total rating of one year following the
implantation of a replacement pacemaker is granted, subject to the
regulations governing the award of monetary benefits.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

- 5 -

